Citation Nr: 0916192	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-06 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for initial emergency medical 
services provided at a non-VA medical facility beginning on 
June 3, 2003 at 9:59 am, and ending on June 3, 2003 at 3:40 
pm.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for hospitalization at a non-VA 
medical facility beginning on June 3, 2003 at 3:40 pm, and 
ending on June 5, 2003 at 1:30 pm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs Medical Center in Tampa, Florida, which denied 
entitlement to reimbursement for medical expenses incurred at 
the Florida Hospital from June 3 to June 5, 2003.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses as a result of 
treatment at Florida Hospital from June 3, 2003 to June 5, 
2003; these services were not authorized prior to receipt.

2.  The medical services received beginning on June 3, 2003 
at 9:59 am, and ending on June 3, 2003 at 3:40 pm, were for 
an initial emergency medical evaluation, and a VA facility 
was not feasibly available for such treatment. 

3.  The Veteran incurred additional medical expenses as a 
result of hospitalization at Florida Hospital in the primary 
care unit beginning on June 3, 2003 at 3:40 pm, and ending on 
June 5, 2003 at 1:30 pm; a VA facility was feasibly available 
to provide the necessary medical care; and there was no 
continued medical emergency that prevented the Veteran from 
being safely transferred to a VA facility.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of unauthorized medical 
expenses incurred beginning on June 3, 2003 at 9:59 am, and 
ending on June 3, 2003 at 3:40 pm, have been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.1000-1008 (2008).   

2.  The criteria for reimbursement of unauthorized medical 
expenses incurred beginning on June 3, 2003 at 3:40 pm, and 
ending on June 5, 2003 at 1:30 pm have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.1000-1008 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA provided the Veteran with initial VCAA notice regarding 
his claim, in correspondence sent in April 2004, following 
the initial adjudication of the claim.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist him in completing his claim, and identified his 
duties in obtaining information and evidence to substantiate 
his claim.  The letter did not provide notice pursuant to 
Dingess, nor did it specifically discuss the criteria 
applicable to establishing reimbursement or repayment of 
unauthorized medical expenses, set forth at 38 U.S.C.A. §§ 
1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 
17.1000-1008 (2008).

A notice error is not prejudicial when the purpose of the 
notice was not frustrated.  The purpose is not frustrated 
when "(1) a defect was cured by actual knowledge on the part 
of the claimant, (2) a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."  
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The Board finds that the notice error in this case did not 
affect the essential fairness of the adjudication.  The 
timing deficiency was cured by readjudication of the claim in 
a January 2005 statement of the case (SOC) following VCAA-
compliant notice.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In addition, the instant claim is not for service connection, 
thus Dingess elements are not relevant to substantiating the 
claim.  Finally, the omission of the specific regulations 
regarding reimbursement of medical claims did not affect the 
essential fairness of the adjudication in this instance 
because the defect was cured by actual knowledge on the part 
of the claimant.  In the January 2009 Appellant Brief, the 
Veteran's representative discussed in detail the requirements 
of 38 U.S.C.A. § 1728 and the Veterans Millennium Health Care 
and Benefits Act (38 U.S.C.A. § 1725).  Hence, actual 
knowledge has been demonstrated and the Veteran was aware of 
the legal criteria and evidence necessary to establish his 
claim.

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
private medical treatment records, and other VA and service 
treatment records.  A medical opinion was also obtained in 
connection with his claim.

Legal Criteria

Entitlement to payment or reimbursement of medical expenses 
incurred at a non-VA facility, under 38 U.S.C.A. § 1728, 
requires that: 

(a) The care and services rendered were 
either: (1) for an adjudicated service-
connected disability, or (2) for a non-
service-connected disability associated 
with and held to be aggravating an 
adjudicated service-connected disability, 
or (3) for any disability of a veteran 
who has a total disability, permanent in 
nature, resulting from a service-
connected disability, or (4) for any 
injury, illness, or dental condition in 
the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j) (2000)); 
and 

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and 

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2008); see also 
Zimick v. West, 11 Vet. App.  45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-VA 
facility to those veterans who are active VA health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of a VA hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. §§ 17.1000-1008 (2008).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement 
under 38 U.S.C.A. § 1725 for emergency treatment for 
nonservice-connected disabilities in non-VA facilities is 
only allowed if all of the following criteria are met:

(a) The emergency services were provided in a hospital 
emergency department or similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there was an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily function, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred  
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals for a 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  See 38 
C.F.R. § 17.1002 (2008).  

Factual Background 

The Veteran is seeking entitlement to payment or 
reimbursement from VA concerning medical expenses incurred 
for services rendered at Florida Hospital from June 3, 2003 
to June 5, 2003.

VA has received medical bills from the Florida Hospital and 
several other providers (the Florida Emergency Physicians 
Kang and Associates; Florida Radiology Associates; Central 
Florida Pathology Associates, PA; John Chow, M.D.; R. Kendall 
Smith, M.D.; and the Orlando Heart Specialists) which have 
been submitted for payment in relation to the Veteran's 
medical treatment at Florida Hospital.  The record reflects 
that payment for the medical care was denied by VA in October 
2003 and December 2003 administrative decisions, on the basis 
that a VA facility was feasibly available. 

The Veteran is service-connected for bilateral pes planus (30 
percent); a soft tissue injury of the right shoulder 
associated with status post dislocation manubrium of the 
sternum (20 percent); a soft tissue injury of the left 
shoulder associated with status post dislocation manubrium of 
the sternum (20 percent); bleeding duodenal ulcer (20 
percent); status post manubrium of the sternum(10 percent); 
and left plantar fasciitis with bilateral pes planus (20 
percent); and right plantar fasciitis with bilateral pes 
planus (20 percent).  His total combined rating is 80 percent 
and he is in receipt of a total disability rating based on 
individual unemployability (TDIU) for his service-connected 
disabilities.

Private medical records from the Florida Hospital show the 
Veteran arrived in the emergency room (ER) on June 3, 2003, 
at 9:59 am complaining of severe chest pain.  He arrived 
alone, by car.  Upon questioning, the Veteran informed the 
emergency department physicians that he had experienced 
similar chest pain before, but never of such intensity.  The 
ER admission diagnosis was "atypical chest pain."  

ER records show tests were performed to rule out myocardial 
infarction and significant coronary atherosclerosis, 
including serial cardiac enzymes and electrocardiograms 
(ECGs).  An adenosine dual-isotope scan (stress test) was 
also scheduled.  Chest X-rays taken in the emergency 
department revealed no acute radiographic abnormality.  The 
ECGs showed normal sinus rhythm with non-specific ST-T wave 
changes.  The lab data revealed cardiac enzymes and troponin 
were negative.  Notes show that the ER physician (Dr. P.) 
ordered repeat serial cardiac enzymes and ECGs to rule out 
myocardial infarction.  A "Physician's Order Sheet" and an 
"ER Physician's Record" both reflect the Veteran's 
condition was marked "emergent."  Progress notes indicate 
that these tests were completed by 2:00 pm; at which time the 
Veteran was notified that he was being processed for 
admission to the hospital.  

The Veteran was admitted to the Florida Hospital primary care 
unit (PCU) at 3:40 pm with a diagnosis of "mild, moderate 
chest pain."  Vital signs were stable during the admission 
assessment.  Stress tests were performed the following day, 
on June 4, 2003.  The Veteran continued to have moderate 
chest pain.  Progress notes indicate that it was alright to 
discharge the Veteran from a cardiac standpoint, at 5:50 pm.  
A discharge summary report shows that the discharge diagnosis 
on June 5, 2003 was "chest pain, probably musculoskeletal in 
nature related to prior sternal injury."  The discharge 
summary report also indicates that an ER physician had 
requested the Veteran's admission due to concerns of an 
abnormal EKG with poor R-wave progression.  The Veteran was 
discharged at 1:30 pm on June 5, 2003.

Analysis

As a preliminary matter in adjudicating a claim for 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the veteran 
received in a private facility.  See Smith v. Derwinski, 2 
Vet. App. 378 (1992); 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994). 

In this case, the Veteran does not contend that authorization 
was requested prior to receiving services at the Florida 
Hospital, and there is no evidence of record suggesting that 
any such authorization was given.  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.  The Veteran argues that he 
believed he was having a heart attack on June 3, 2003, and 
that this constituted an emergency.  While this may have been 
so, he did not make an application to VA within 72 hours 
after the hour of admission on June 3, 2003.  Based on the 
foregoing, the Board finds that the medical services received 
from June 3, 2003 to June 5, 2003 were not authorized.  

Payment or reimbursement of unauthorized medical expenses 
incurred for initial emergency medical evaluation provided at 
a non-VA medical facility beginning on June 3, 2003 at 9:59 
am, and ending on June 3, 2003 at 3:40 pm

With respect to the unauthorized medical expenses incurred as 
a result of initial emergency evaluation and treatment at the 
Florida Hospital ER on June 3, 2003, specifically between the 
hours of 9:59 am and 3:40 pm; the Board finds that payment is 
warranted under the Millennium Health Care Act, as all of the 
necessary criteria have been met.  See 38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1002.

The initial emergency services were rendered in the emergency 
department of a private hospital, namely the Florida Hospital 
in Apopka, Florida.  The Veteran was experiencing acute 
symptoms of severe chest pains and as stated, believed that 
he was having a heart attack.  Based on these facts, the 
Board finds that the initial services were for a medical 
emergency of such nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  In 
addition, the emergency room records described the Veteran's 
condition as "emergent."  

The Veteran alleges that he called the VA Medical Center 
(VAMC) in Orlando, Florida and was told to go to the 
emergency room.  There is nothing in the file to corroborate 
this statement.  Nonetheless, the Board notes that a VA 
facility may be considered as not feasibly available when the 
urgency of the veteran's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment makes it necessary or economically advisable to use 
non-VA facilities.  38 C.F.R. § 17.53 (2008).  

Through relevant searches on Google Maps and Maps.com, the 
Board has determined that the Florida Hospital is located a 
little over 8 miles from the Veteran's residence; a trip that 
would have taken 15 minutes.  The nearest VA facility, the 
Orlando VA Medical Center, is located about 9 miles from his 
house; but this trip would have taken almost 24 minutes.  The 
nearest VA hospital with an emergency department is the Tampa 
VA Hospital, and located about 90 miles from the Veteran's 
home.  This would have been almost a two-hour trip.  Thus, 
the Board finds that the urgency of the Veteran's medical 
condition (i.e. severe chest pain which he believed was a 
symptom of an acute heart attack) and the additional time 
required to travel to the nearest VA facility would not have 
been considered reasonable by a prudent layperson to seek 
treatment there.  

The Board notes further that VHA has not determined that a VA 
or other Federal facility was feasibly available during the 
initial emergency medical evaluation and treatment.  Rather, 
it denied the Veteran's claim with the reasoning that VA or 
other Federal facilities were feasibly available "when the 
Veteran was admitted on June 3, 2003."  

The claim is only being granted for the initial emergency 
evaluation and treatment that lasted, up and until the point 
that the Veteran was stabilized.  Specifically, this only 
includes the medical services received from 9:59 am until 
3:40 pm.  Also, at the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  The claims file 
contains VA outpatient treatment records dated from October 
2001 to August 2002 from the Orlando VAMC.  

The Veteran is financially liable to the providers of 
emergency treatment for that treatment.  He has provided 
copies of medical bills that were submitted for payment in 
relation to his emergency medical treatment at Florida 
Hospital.  Moreover, he is not shown to have had coverage 
under another health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.  The pertinent medical bills and ER records do not 
reflect that the Veteran provided any information on an 
alternate health-plan contract for payment or reimbursement.  

Finally, the condition for which the emergency treatment was 
furnished was ultimately shown not to have been for an 
emergency condition.  The provisions of 38 U.S.C.A. § 1728 
require that the treatment be for an emergency without regard 
to whether a reasonable lay person would have thought that 
the conditions was emergent.  The Veteran is therefore, not 
eligible for reimbursement under 38 U.S.C. 1728.  

For the foregoing reasons, the Board finds that the all of 
the criteria are met for entitlement to reimbursement for 
medical expenses from the Florida Hospital under 38 U.S.C.A. 
§ 1725, but only for the expenses incurred for the initial 
outpatient emergency medical evaluation and treatment on June 
3, 2003 between 9:59 am and 3:40 pm.

Payment or reimbursement of unauthorized medical expenses 
incurred for hospitalization at the Florida Hospital 
beginning June 3, 2003 at 3:40 pm and ending on June 5, 2003 
at 1:30 pm

With respect to unauthorized medical expenses incurred as a 
result of his inpatient hospitalization at Florida Hospital 
that began on June 3, 2003 at 3:40 pm and lasted until 1:30 
pm on June 5, 2003, the Board finds payment is not warranted 
under 38 U.S.C.A. § 1728; or the under the Millennium Health 
Care Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002, as a 
VA facility was feasibly available and an attempt to use them 
beforehand would not have been unreasonable under either 
regulation.  Id.  

The Veteran argues that a VA facility was not feasibly 
available as he lived over one hundred miles from the nearest 
VA facility that could treat chest pain.  He also argues that 
the Orlando VA Medical Center is a clinic and not a hospital.  

As noted, the initial emergency care received on June 3, 
2003, up and until admission at 3:40 pm, was necessary to 
stabilize the Veteran's condition and to rule out an acute 
myocardial infarction (heart attack).  However, the Veteran's 
condition is shown to have been stabilized as of 2:00 pm, 
prior to his admission to the primary care unit of Florida 
hospital that afternoon.  At the time of admission to the 
primary care unit at 3:40pm, his only diagnosis was 
"moderate to mild chest pain."  Although a stress test had 
yet to be conducted, an acute myocardial infarction had 
already been ruled out.  The additional stress test was only 
to rule out significant atherosclerosis.  

Based on the evidence, the Veteran had over 90 minutes during 
which time he could have contacted the VA to arrange for 
transport to a VA, or VA-designated facility; or requested 
preauthorization.  In addition, the Board notes that the 
Orlando VAMC is a large facility with several services 
available including cardio/pulmonary, diagnostic radiology, 
and general surgery.  It is clear then, that the Orlando VA 
facility was well-equipped to evaluate and treat the 
Veteran's complaint of 'mild, moderate chest pain,' 
particularly when an acute heart attack or other acute 
cardiac etiology had already been ruled out.  As such, a VA 
facility was reasonably available and an attempt to use it 
beforehand would not have been unreasonable.  See 38 U.S.C.A. 
§ 1728a (2008).

Also, the evidence of record does not reflect that his 
condition constituted a "continuing medical emergency" as 
set forth in the criteria of 38 C.F.R. § 17.1002 (d) at the 
time of admission.  As shown, an acute heart attack or other 
acute cardiac etiology had already been ruled out; and the 
time of admission, the only diagnosis was 'mild, moderate 
chest pain.'

In addition, in October 2003, the Chief Medical Officer (CMO) 
at the Tampa VA Hospital reviewed the chart for the Veteran's 
hospitalization from June 3, 2003 to June 5, 2003 for 
evaluation of mild, moderate to chest pain.  The CMO 
determined that the Veteran's claim for the period of 
hospitalization did not meet the requirements prescribed by 
38 C.F.R. § 17.002 for an emergency where VA or other federal 
facilities were not feasibly available and an attempt to use 
them beforehand would have been unreasonable by a prudent 
layperson.  The CMO specifically stated that "a VA facility 
was feasibly available on Tuesday, June 3, 2003 at three pm, 
when the Veteran was seen at the emergency department and 
from there admitted to the hospital."  He further opined 
that the Veteran should have attempted to use those 
facilities beforehand.  (Conversely, the Board finds that a 
liberal interpretation of this statement suggests that VA 
facilities had not been feasibly available prior to then).  
Based on the foregoing, a VA facility was feasibly available 
prior to the hospitalization on June 3, 2003 at 3:40 pm 
through June 5, 2003 at 1:30 pm.  

As all the criteria for payment or reimbursement of 
unauthorized medical expenses have not been met under 38 
U.S.C.A. § 1728a; or under 38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1002- the claim for reimbursement or repayment of 
unauthorized medical expenses incurred as a result of 
hospitalization at Florida Hospital beginning on June 3, 2003 
at 3:40 pm, and ending on June 5, 2003 at 1:30 pm, is denied.

ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred for initial emergency medical evaluation provided at 
a non-VA medical facility beginning on June 3, 2003 at 9:59 
am, and ending on June 3, 2003 at 3:40 pm, is granted.

Payment or reimbursement of unauthorized medical expenses 
incurred for hospitalization at a non-VA medical facility 
beginning on June 3, 2003 at 3:40 pm, and ending on June 5, 
2003 at 1:30 pm, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


